                                    IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                            3:19-CR-00086-RJC-DSC
                USA                                         )
                                                            )
                     v.                                     )               ORDER
                                                            )
                JOHN HENRY MOORE                            )
                                                            )

                          THIS MATTER is before the Court on the defendant’s pro se Motion to

               Suppress. (Doc. No. 83).

                          Local Criminal Rule 47.1(D) provides that the government is not required to

               respond to pro se motions unless ordered by the Court. Here, the defendant waived

               his right to counsel and is proceeding to trial representing himself.

                          IT IS, THEREFORE, ORDERED that the government shall file a response to

               the instant motion and any subsequent motion as if it were filed by counsel.



Signed: April 19, 2021




                          Case 3:19-cr-00086-RJC-DSC Document 86 Filed 04/19/21 Page 1 of 1
